Title: From John Adams to William Stephens Smith, 19 September 1785
From: Adams, John
To: Smith, William Stephens


          
            Dear Sir
            Grosvenor Square Septr. 19. 1785
          
          I have recd your Favours from Harwich, Amsterdam and Berlin, and congratulate you on your Reception by the King of Prussia.
          I Shall have much Occasion for your Assistance but Still I would not advise you, to leave Paris without Spending a Week or Ten Days there and being presented by Mr Jefferson to the King, provided there is a Court day at Versailles.
          I have been much pressed with Business since you left me, but by the Help of Mr Storer and Coll Franks I have got through. the former is now embarked if not Sailed for New York and I have no Assistance whatever
          with great Esteem your Friend & / sert
          
            John Adams
          
        